                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    MELODY ELLBERGER, et al.,                            No. 3:19-CV-00726

                 Plaintiffs,                             (Judge Brann)

         v.                                              (Magistrate Judge Saporito)

    PIERRE GUICHARDAN, et al.,

                 Defendants.

                                           ORDER

                                       MARCH 6, 2020

        Melody Ellberger and Daniel Leeper filed this 42 U.S.C. § 1983 civil rights

complaint alleging that numerous individuals and entities violated their rights.1 On

January 15, 2020, Magistrate Judge Joseph F. Saporito, Jr., issued a Report and

Recommendation recommending that this Court grant the pending motions to

dismiss and dismiss the complaint with prejudice.2 No timely objections were filed

to the Report and Recommendation.

        Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely



1
     Doc. 1.
2
     Doc. 65.
3
     Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
     (3d Cir. 1987) (explaining that court should in some manner review recommendations
     regardless of whether objections were filed).
objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no error—clear or otherwise—in Magistrate Judge

Saporito’s conclusion that the complaint fails to state a claim for relief, and that

amendment would be futile. Consequently, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

              (Docs. 65) is ADOPTED;

       2.     Defendants’ motions to dismiss (Docs. 12, 23, 31, 38, 49, 52) are

              GRANTED;

       3.     Plaintiffs’ complaint (Doc. 1) is DISMISSED with prejudice; and

       4.     The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
